  Case 16-39738            Doc 60    Filed 03/01/19 Entered 03/01/19 11:25:16        Desc Main
                                      Document     Page 1 of 10
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 16-39738
                                                  §
  DAMIEN J. PARKER                                §
  TAMEKA F. POWELL-PARKER                         §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $5,600.00               Assets Exempt:        $30,626.00
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $4,348.18           Without Payment:      $89,114.30

Total Expenses of
Administration:                   $2,433.02


        3)      Total gross receipts of $6,960.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $178.80 (see Exhibit 2), yielded net receipts of $6,781.20 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 16-39738            Doc 60    Filed 03/01/19 Entered 03/01/19 11:25:16            Desc Main
                                      Document     Page 2 of 10



                                   CLAIMS           CLAIMS            CLAIMS              CLAIMS
                                 SCHEDULED         ASSERTED          ALLOWED               PAID
  Secured Claims
  (from Exhibit 3)                  $6,722.00             $0.00               $0.00              $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA          $2,433.02           $2,433.02          $2,433.02
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA              $0.00               $0.00              $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                         $0.00             $0.00               $0.00              $0.00
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                     $90,740.00        $82,617.57         $82,097.48           $4,348.18
  Exhibit 7)
           Total
     Disbursements                 $97,462.00        $85,050.59         $84,530.50           $6,781.20

        4). This case was originally filed under chapter 7 on 12/19/2016. The case was pending
  for 25 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 01/12/2019                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
  Case 16-39738             Doc 60      Filed 03/01/19 Entered 03/01/19 11:25:16                     Desc Main
                                         Document     Page 3 of 10
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                     UNIFORM                            AMOUNT
                                                                       TRAN. CODE                         RECEIVED
12041 S Wentworth Ave Chicago, IL - 60628-6534 Cook                       1110-000                         $1,000.00
County (Damien Parker co-owns with father and brother. Full
value
2016 Federal Tax Refund - Tameka                                          1224-000                         $5,960.00
TOTAL GROSS RECEIPTS                                                                                       $6,960.00

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

               PAYEE                                 DESCRIPTION                       UNIFOR              AMOUNT
                                                                                          M                   PAID
                                                                                        TRAN.
                                                                                        CODE
TAMEKA POWELL-PARKER                    Funds to Third Parties                         8500-002              $178.80
TOTAL FUNDS PAID TO                                                                                          $178.80
DEBTOR AND THIRD PARTIES


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM          CLAIMANT           UNIFORM               CLAIMS              CLAIMS   CLAIMS               CLAIMS
NUMBER                            TRAN. CODE          SCHEDULED            ASSERTED ALLOWED                  PAID
              Automotive             4110-000              $6,722.00               $0.00          $0.00           $0.00
              Credit Corp
TOTAL SECURED CLAIMS                                       $6,722.00               $0.00          $0.00           $0.00


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

       PAYEE                 UNIFORM             CLAIMS              CLAIMS            CLAIMS              CLAIMS
                            TRAN. CODE        SCHEDULED            ASSERTED          ALLOWED                 PAID
David P. Leibowitz,          2100-000                     NA           $1,428.12        $1,428.12          $1,428.12
Trustee
David P. Leibowitz,          2200-000                     NA             $24.15             $24.15            $24.15
Trustee
Green Bank                   2600-000                     NA             $88.73             $88.73            $88.73
Lakelaw, Attorney for        3110-000                     NA            $875.00            $875.00           $875.00
Trustee
Lakelaw, Attorney for        3120-000                     NA             $17.02             $17.02            $17.02
Trustee
TOTAL CHAPTER 7 ADMIN. FEES AND                           NA           $2,433.02        $2,433.02          $2,433.02
CHARGES



UST Form 101-7-TDR (10/1/2010)
  Case 16-39738               Doc 60   Filed 03/01/19 Entered 03/01/19 11:25:16     Desc Main
                                        Document     Page 4 of 10
 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT            UNIFORM          CLAIMS        CLAIMS        CLAIMS       CLAIM
NUMBER                             TRAN. CODE     SCHEDULED      ASSERTED      ALLOWED        S PAID
     1        Speedy Cash              7100-000          $0.00      $520.09          $0.00      $0.00
     2        Speedy Cash              7100-000          $0.00      $830.06        $830.06    $830.06
     3        Automotive               7100-000          $0.00     $1,892.17      $1,892.17   $1,892.1
              Credit                                                                                 7
              Corporation
     4        BANK OF                  7200-000     $79,375.00    $79,375.25    $79,375.25    $1,625.9
              AMERICA                                                                                5
              01 Lisle Police          7100-000       $200.00          $0.00         $0.00      $0.00
              Dept
              Automotive               7100-000      $7,560.00         $0.00         $0.00      $0.00
              Credit
              Fifth Third Bank         7100-000       $343.00          $0.00         $0.00      $0.00
              HBLC, Inc                7100-000      $1,284.00         $0.00         $0.00      $0.00
              Ingalls Memorial         7100-000       $350.00          $0.00         $0.00      $0.00
              Hospital
              Prairie State            7100-000      $1,519.00         $0.00         $0.00      $0.00
              College
              Southland Bone           7100-000       $109.00          $0.00         $0.00      $0.00
              Joint Institu
TOTAL GENERAL UNSECURED CLAIMS                      $90,740.00    $82,617.57    $82,097.48    $4,348.1
                                                                                                     8




UST Form 101-7-TDR (10/1/2010)
                                                Case 16-39738            Doc 60    Filed 03/01/19
                                                                                              FORM 1Entered 03/01/19 11:25:16                                      Desc Main
                                                                                     Document     Page
                                                                          INDIVIDUAL ESTATE PROPERTY    5 of AND
                                                                                                     RECORD  10 REPORT                                                              Page No:    1              Exhibit 8
                                                                                                      ASSET CASES

Case No.:                       16-39738                                                                                                                 Trustee Name:                                David Leibowitz
Case Name:                      PARKER, DAMIEN J. AND POWELL-PARKER, TAMEKA F.                                                                           Date Filed (f) or Converted (c):             12/19/2016 (f)
For the Period Ending:          1/12/2019                                                                                                                §341(a) Meeting Date:                        01/18/2017
                                                                                                                                                         Claims Bar Date:                             08/16/2017

                                    1                                           2                             3                                  4                         5                                         6

                           Asset Description                                 Petition/                 Estimated Net Value                   Property                 Sales/Funds               Asset Fully Administered (FA)/
                            (Scheduled and                                 Unscheduled                (Value Determined by                   Abandoned                Received by              Gross Value of Remaining Assets
                       Unscheduled (u) Property)                              Value                          Trustee,                  OA =§ 554(a) abandon.           the Estate
                                                                                                     Less Liens, Exemptions,
                                                                                                        and Other Costs)

 Ref. #
1       12041 S Wentworth Ave Chicago, IL -                                      $23,666.00                              $8,666.00                                         $1,000.00                                             FA
        60628-6534 Cook County (Damien Parker
        co-owns with father and brother. Full value is
         $71k--Debtor's portion is $23,666)
Asset Notes:      Debtor Damien Parker owns 1/3 of the property (father and brother own remaining 2/3). Per order entered 11/30/2017 (dkt #45), Trustee was authorized to sell non-exempt equity to Debtor
                  for $1000 plus relinquishment of any exemption claim in 2016 tax refund.
2        2009 Volkswagen New Beetle                                              $8,000.00                                  $0.00                                                $0.00                                           FA
Asset Notes:         CarMax appraisal: $1600
3        2004 Cadillac CTS 130000 miles                                             $3,500.00                                  $0.00                                            $0.00                                            FA
Asset Notes:         CarMax appraisal: $700
4        furniture                                                                  $1,200.00                                  $0.00                                            $0.00                                            FA
5        2 cell phones, 1 laptop 2 fl;at screen tv's                                 $900.00                                   $0.00                                            $0.00                                            FA
6        wearing apparel                                                            $1,000.00                                  $0.00                                            $0.00                                            FA
7        Checking And savings TCF Bank                                               $100.00                                   $0.00                                            $0.00                                            FA
8        Checking Account TCF Bank                                                   $200.00                                   $0.00                                            $0.00                                            FA
9        2016 Federal Tax Refund - Tameka                         (u)               $5,960.00                            $5,781.20                                         $5,960.00                                             FA
Asset Notes:         Debtor's Pro-Rated Portion: $178.80
10       Music equipment: Shure Microphone ($200), 2              (u)                $978.00                                   $0.00                                            $0.00                                            FA
         Panasonic speakers ($240), 2 speaker stands
         ($250), mixer ($250), music stand ($36), 2
         microphone stands ($64 each)
11       Paypal account                                           (u)                 $10.00                                   $0.00                                            $0.00                                            FA
12       401(k)                                                   (u)                $500.00                                   $0.00                                            $0.00                                            FA
13       State Employees Retirement System - Pension              (u)               $4,838.00                                  $0.00                                            $0.00                                            FA
         Plan


TOTALS (Excluding unknown value)                                                                                                                                                                    Gross Value of Remaining Assets
                                                                                 $50,852.00                            $14,447.20                                           $6,960.00                                       $0.00
                                          Case 16-39738                 Doc 60   Filed 03/01/19
                                                                                            FORM 1Entered 03/01/19 11:25:16                                  Desc Main
                                                                                   Document     Page
                                                                        INDIVIDUAL ESTATE PROPERTY    6 of AND
                                                                                                   RECORD  10 REPORT                                                          Page No:    2              Exhibit 8
                                                                                                    ASSET CASES

Case No.:                  16-39738                                                                                                                 Trustee Name:                               David Leibowitz
Case Name:                 PARKER, DAMIEN J. AND POWELL-PARKER, TAMEKA F.                                                                           Date Filed (f) or Converted (c):            12/19/2016 (f)
For the Period Ending:     1/12/2019                                                                                                                §341(a) Meeting Date:                       01/18/2017
                                                                                                                                                    Claims Bar Date:                            08/16/2017

                               1                                               2                             3                              4                        5                                         6

                       Asset Description                                    Petition/                 Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                    Unscheduled                (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                 Value                          Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                                    Less Liens, Exemptions,
                                                                                                       and Other Costs)

    Major Activities affecting case closing:
     06/30/2018     2018 Reporting Period:
                    The Trustee's Final Report was submitted for review on July 25, 2018.


Initial Projected Date Of Final Report (TFR):         05/10/2018                            Current Projected Date Of Final Report (TFR):       07/31/2018               /s/ DAVID LEIBOWITZ
                                                                                                                                                                         DAVID LEIBOWITZ
                                             Case 16-39738          Doc 60  Filed 03/01/19
                                                                                       FORMEntered
                                                                                               2       03/01/19 11:25:16                                   Desc MainPage No: 1                   Exhibit 9
                                                                              Document       Page 7 of 10
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         16-39738                                                                                                Trustee Name:                      David Leibowitz
 Case Name:                       PARKER, DAMIEN J. AND POWELL-PARKER, TAMEKA F.                                                          Bank Name:                         Green Bank
Primary Taxpayer ID #:            **-***1612                                                                                              Checking Acct #:                  ******3801
Co-Debtor Taxpayer ID #:          **-***1613                                                                                              Account Title:
For Period Beginning:             12/19/2016                                                                                              Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                1/12/2019                                                                                               Separate bond (if applicable):

       1                2                                3                                             4                                                        5                6                       7

   Transaction       Check /                           Paid to/               Description of Transaction                                   Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                         Tran Code            $                $


05/15/2017                     US Treasury                             2016 Income Tax Refund (Tameka Powell-Parker)                          *               $5,960.00                                      $5,960.00
                      {9}                                              Estate Portion - 2016 Income Tax Refund                $5,781.20    1224-000                                                          $5,960.00
                                                                       (Tameka Powell-Parker)
                      {9}                                              Debtor's Pro-Rated Portion - 2016 Income                $178.80     1280-002                                                          $5,960.00
                                                                       Tax Refund (Tameka Powell-Parker)
05/17/2017           3001      TAMEKA POWELL-PARKER                    Debtor's pro-rated portion - 2016 Federal Income Tax                8500-002                                   $178.80                $5,781.20
                                                                       Refund
05/31/2017                     Green Bank                              Bank Service Fee                                                    2600-000                                      $4.96               $5,776.24
06/30/2017                     Green Bank                              Bank Service Fee                                                    2600-000                                      $9.89               $5,766.35
07/31/2017                     Green Bank                              Bank Service Fee                                                    2600-000                                      $8.70               $5,757.65
08/31/2017                     Green Bank                              Bank Service Fee                                                    2600-000                                      $9.29               $5,748.36
09/29/2017                     Green Bank                              Bank Service Fee                                                    2600-000                                      $9.27               $5,739.09
10/31/2017                     Green Bank                              Bank Service Fee                                                    2600-000                                      $8.96               $5,730.13
11/28/2017            (1)      PARKER, DAMIEN J. AND                   Settlement for non-exempt equity in real property                   1110-000             $200.00                                      $5,930.13
                               POWELL-PARKER, TAMEKA F.                (payment 1 of 5)
11/30/2017                     Green Bank                              Bank Service Fee                                                    2600-000                                      $8.97               $5,921.16
12/27/2017            (1)      PARKER, DAMIEN J. AND                   Settlement for non-exempt equity in real property                   1110-000             $200.00                                      $6,121.16
                               POWELL-PARKER, TAMEKA F.                (payment 2 of 5)
12/29/2017                     Green Bank                              Bank Service Fee                                                    2600-000                                      $9.59               $6,111.57
01/23/2018            (1)      PARKER, DAMIEN J. AND                   Settlement for non-exempt equity in real property                   1110-000             $200.00                                      $6,311.57
                               POWELL-PARKER, TAMEKA F.                (payment 3 of 5)
01/31/2018                     Green Bank                              Bank Service Fee                                                    2600-000                                      $9.92               $6,301.65
02/28/2018                     Green Bank                              Bank Service Fee                                                    2600-000                                      $9.18               $6,292.47
03/06/2018            (1)      PARKER, DAMIEN J. AND                   Settlement for non-exempt equity in real property                   1110-000             $200.00                                      $6,492.47
                               POWELL-PARKER, TAMEKA F.                (payment 4 of 5)
03/19/2018            (1)      PARKER, DAMIEN J. AND                   Settlement for non-exempt equity in real property                   1110-000             $200.00                                      $6,692.47
                               POWELL-PARKER, TAMEKA F.                (payment 5 of 5)
09/13/2018           3002      David P. Leibowitz                      Trustee Compensation                                                2100-000                                  $1,428.12               $5,264.35
09/13/2018           3003      David P. Leibowitz                      Trustee Expenses                                                    2200-000                                     $24.15               $5,240.20


                                                                                                                                          SUBTOTALS            $6,960.00             $1,719.80
                                             Case 16-39738         Doc 60  Filed 03/01/19
                                                                                      FORMEntered
                                                                                              2       03/01/19 11:25:16                       Desc MainPage No: 2                   Exhibit 9
                                                                             Document       Page 8 of 10
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         16-39738                                                                                   Trustee Name:                       David Leibowitz
 Case Name:                       PARKER, DAMIEN J. AND POWELL-PARKER, TAMEKA F.                                             Bank Name:                          Green Bank
Primary Taxpayer ID #:            **-***1612                                                                                 Checking Acct #:                   ******3801
Co-Debtor Taxpayer ID #:          **-***1613                                                                                 Account Title:
For Period Beginning:             12/19/2016                                                                                 Blanket bond (per case limit):      $5,000,000.00
For Period Ending:                1/12/2019                                                                                  Separate bond (if applicable):

       1                2                                3                                           4                                             5                6                       7

   Transaction       Check /                          Paid to/               Description of Transaction                       Uniform           Deposit        Disbursement              Balance
      Date            Ref. #                       Received From                                                             Tran Code            $                 $


09/13/2018           3004      Lakelaw                                Claim #: ; Amount Claimed: $875.00; Distribution        3110-000                                   $875.00                $4,365.20
                                                                      Dividend: 100.00%;
09/13/2018           3005      Lakelaw                                Claim #: ; Amount Claimed: $17.02; Distribution         3120-000                                     $17.02               $4,348.18
                                                                      Dividend: 100.00%;
09/13/2018           3006      Speedy Cash                            Claim #: 1; Amount Claimed: $520.09; Distribution       7100-000                                   $520.09                $3,828.09
                                                                      Dividend: 100.00%;
09/13/2018           3007      Speedy Cash                            Claim #: 2; Amount Claimed: $830.06; Distribution       7100-000                                   $830.06                $2,998.03
                                                                      Dividend: 100.00%;
09/13/2018           3008      Automotive Credit Corporation          Claim #: 3; Amount Claimed: $1,892.17; Distribution     7100-000                                  $1,892.17               $1,105.86
                                                                      Dividend: 100.00%;
09/13/2018           3009      Bank of America                        Claim #: 4; Amount Claimed: $79,375.25; Distribution    7200-000                                  $1,105.86                  $0.00
                                                                      Dividend: 1.39%;
10/08/2018           3006      VOID: Speedy Cash                      [VOID] Check for Claim 1 returned - claim was           7100-003                                  ($520.09)                $520.09
                                                                      previously paid-in-full
10/23/2018           3010      Bank of America                        Claim #: 4; Amount Claimed: $79,375.25; Distribution    7200-000                                   $520.09                   $0.00
                                                                      Dividend: 2.05%;




                                                                                                                             SUBTOTALS                 $0.00            $5,240.20
                                            Case 16-39738         Doc 60  Filed 03/01/19
                                                                                     FORMEntered
                                                                                             2       03/01/19 11:25:16                              Desc MainPage No: 3                      Exhibit 9
                                                                            Document       Page 9 of 10
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          16-39738                                                                                         Trustee Name:                         David Leibowitz
Case Name:                        PARKER, DAMIEN J. AND POWELL-PARKER, TAMEKA F.                                                   Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***1612                                                                                       Checking Acct #:                      ******3801
Co-Debtor Taxpayer ID #:          **-***1613                                                                                       Account Title:
For Period Beginning:             12/19/2016                                                                                       Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                1/12/2019                                                                                        Separate bond (if applicable):

      1                 2                                3                                          4                                                     5                  6                       7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement               Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $6,960.00               $6,960.00                  $0.00
                                                                                          Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                      Subtotal                                                           $6,960.00               $6,960.00
                                                                                          Less: Payments to debtors                                          $0.00                   $0.00
                                                                                      Net                                                                $6,960.00               $6,960.00



                     For the period of 12/19/2016 to 1/12/2019                                                  For the entire history of the account between 05/15/2017 to 1/12/2019

                     Total Compensable Receipts:                       $6,781.20                                Total Compensable Receipts:                                 $6,781.20
                     Total Non-Compensable Receipts:                     $178.80                                Total Non-Compensable Receipts:                               $178.80
                     Total Comp/Non Comp Receipts:                     $6,960.00                                Total Comp/Non Comp Receipts:                               $6,960.00
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $6,781.20                                Total Compensable Disbursements:                            $6,781.20
                     Total Non-Compensable Disbursements:                $178.80                                Total Non-Compensable Disbursements:                          $178.80
                     Total Comp/Non Comp Disbursements:                $6,960.00                                Total Comp/Non Comp Disbursements:                          $6,960.00
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                            Case 16-39738         Doc 60  Filed 03/01/19
                                                                                     FORMEntered
                                                                                             2      03/01/19 11:25:16                       Desc MainPage No: 4                    Exhibit 9
                                                                            Document      Page  10 of 10
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         16-39738                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       PARKER, DAMIEN J. AND POWELL-PARKER, TAMEKA F.                                            Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***1612                                                                                Checking Acct #:                      ******3801
Co-Debtor Taxpayer ID #:         **-***1613                                                                                Account Title:
For Period Beginning:            12/19/2016                                                                                Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               1/12/2019                                                                                 Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                               $6,960.00             $6,960.00                    $0.00




                     For the period of 12/19/2016 to 1/12/2019                                          For the entire history of the case between 12/19/2016 to 1/12/2019

                     Total Compensable Receipts:                       $6,781.20                        Total Compensable Receipts:                                 $6,781.20
                     Total Non-Compensable Receipts:                     $178.80                        Total Non-Compensable Receipts:                               $178.80
                     Total Comp/Non Comp Receipts:                     $6,960.00                        Total Comp/Non Comp Receipts:                               $6,960.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $6,781.20                        Total Compensable Disbursements:                            $6,781.20
                     Total Non-Compensable Disbursements:                $178.80                        Total Non-Compensable Disbursements:                          $178.80
                     Total Comp/Non Comp Disbursements:                $6,960.00                        Total Comp/Non Comp Disbursements:                          $6,960.00
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
